 



Exhibit 10.11.8
FIFTH AMENDMENT TO LEASE
     This Fifth Amendment (the “Fifth Amendment”) to Lease is made as of
July 25, 2006, by and between ARE-20/22/1300 FIRSTFIELD QUINCE ORCHARD, LLC, a
Delaware limited liability company, having an address at 385 E. Colorado
Boulevard, Suite 299, Pasadena, California 91101 (“Landlord”), and IOMAI
CORPORATION, a Delaware corporation, having an address at 20 Firstfield Road,
Gaithersburg, Maryland 20878 (“Tenant”).
RECITALS
     A. Pursuant to that certain Lease, dated as of December 18, 2000, by and
between Landlord and Tenant (the “Original Lease”), as amended by that certain
First Amendment to Lease, dated November 29, 2001 (the “First Amendment”), that
certain Second Amendment to Lease, dated April 14, 2003 (the “Second
Amendment”), that certain Third Amendment to Lease, dated August 28, 2003 (the
“Third Amendment”), that certain Fourth Amendment to Lease, dated October 26,
2005 (the “Fourth Amendment”) and that certain letter agreement, dated
January 3, 2006 (the “Letter Agreement”) (the Original Lease, as amended by the
First Amendment, Second Amendment, Third Amendment, Fourth Amendment and Letter
Agreement, is herein the “Lease”), Landlord leased to Tenant that certain
premises (the “Existing Premises”) located at 20 Firstfield Road, Gaithersburg,
Maryland (the “Project”) and more particularly described in the Lease.
     B. Tenant desires to expand the Existing Premises demised under the Lease
by adding 11,689 additional rentable square feet being comprised of (i) 6,117
square feet located on the first floor of the Project (the “Fourth Expansion
Space”), and (ii) 5,572 square feet located on the first floor of the Project
(the “Fifth Expansion Space”) (the Fourth Expansion Space and Fifth Expansion
Space are herein collectively, the “New Expansion Space”).
     C. The Fifth Expansion Space is currently leased by Landlord to Geomet
Technologies, Inc., a Delaware corporation (“Geomet”) pursuant to that certain
Lease Agreement dated January 15, 2002 by and between Landlord and Geomet (the
“Geomet Lease”). The Geomet Lease expires by its terms at midnight on
February 28, 2007, Tenant is currently subleasing the Fifth Expansion Space from
Geomet pursuant to that certain Sublease Agreement dated February 17, 2006 by
and between Geomet and Tenant (the “Geomet Sublease”), and Tenant desires to
continue to remain in possession of the Fifth Expansion Space and lease the
Fifth Expansion Space directly from Landlord upon the expiration or earlier
termination of the Geomet Lease.
     D. Landlord is willing to lease the New Expansion Space to Tenant on the
terms herein set forth. Landlord and Tenant now desire to amend the Lease to,
among other things, expand the Existing Premises to include the Fourth Expansion
Space and to include the Fifth Expansion Space upon expiration or earlier
termination of the Geomet Lease and to establish the terms and conditions
associated with Tenant’s leasing of the New Expansion Space.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     Now, therefore, the parties hereto agree that the Lease is amended as
follows:
1. Premises.
     (a) Fourth Expansion Space. Effective as of the date hereof, the Existing
Premises demised under the Lease shall be deemed expanded to include the Fourth
Expansion Space, consisting for all purposes of the Lease of 6,117 rentable
square feet, as such Fourth Expansion Space is described on Exhibit A-1 attached
hereto and incorporated herein by this reference. The rentable square feet of
the Fourth Expansion Space was measured by Gaudreau, Inc. in accordance with the
1996 Standard Method of Measuring Floor Area in Office Buildings as adopted by
the Building Owners and Managers Association (ANSI/BOMA Z65.1-1996) (“BOMA”).
Included with the Fourth Expansion Space, Tenant shall have the exclusive use of
the existing stand alone generator and existing HVAC system which service the
Fourth Expansion Space (collectively, the “Existing Generator and HVAC System”).
Tenant shall, at its expense, maintain the Existing Generator and HVAC System,
and for the remainder of the Extension Term, obtain and maintain at all times, a
monthly service contract in form and contact satisfactory to Landlord for the
Existing Generator and HVAC System (the “Service Contract”). On or before
August 10th, 2006, Tenant shall submit a proposed Service Contract for
Landlord’s review and approval. Landlord shall notify Tenant within five (5)
days of receipt of such proposal whether or not the proposed Service Contract is
acceptable. If Landlord rejects such proposed Service Contract, Tenant shall,
within ten (10) days following Landlord’s rejection, submit a new proposed
Service Contract for Landlord’s review and approval, and such process shall
continue within the same time frames until Tenant submits to Landlord an
acceptable Service Contract. In the event Tenant desires to terminate an
existing Service Contract, prior to any such termination, Tenant shall submit to
Landlord for its review and approval, a new proposed Service Contract.
     (b) Fifth Expansion Space. Effective immediately upon the earlier of
(i) the expiration of the Geomet Lease or (ii) the termination of the Geomet
Lease in accordance with its terms (the “Fifth Expansion Commencement Date”),
the Existing Premises demised under the Lease shall be deemed expanded to
include the Fifth Expansion Space, consisting for all purposes of the Lease of
5,572 rentable square feet, as such Fifth Expansion Space is described on
Exhibit A-2 attached hereto and incorporated herein by this reference. The
rentable square feet of the Fifth Expansion Space was measured by Gaudreau, Inc.
in accordance with BOMA. Upon Landlord’s request, which may be made at any time
following the Fifth Expansion Commencement Date, Tenant shall execute and
deliver to Landlord a written acknowledgment of the Fifth Expansion Commencement
Date in the form of the "Acknowledgment of Fifth Expansion Commencement Date"
attached to this Fifth Amendment as Exhibit B.
     (c) Definition of Premises. The Existing Premises, as expanded to include
the Fourth Expansion Space, shall be comprised of 40,877, in the aggregate. From
and after the Fifth Expansion Commencement Date, the Existing Premises, as
expanded to include the Fifth Expansion Space, shall be comprised of 46,449
rentable square feet in the aggregate. The term “Premises” (as defined in the
Lease) is hereby amended to include the Fourth Expansion Space, and from and
after the Fifth Expansion Commencement Date, the term “Premises” shall also be
deemed amended to include the Fifth Expansion Space.
     (d) Acceptance of New Expansion Space. Tenant hereby accepts the Fourth
Expansion Space and the Existing Generator and HVAC System in their condition as
of the date hereof, subject to all applicable Legal Requirements. Landlord shall
have no obligation for any defects in either the Fourth Expansion Space and/or
the Existing Generator and HVAC System. Tenant’s taking possession of the Fourth
Expansion Space is conclusive evidence that Tenant

     

2



--------------------------------------------------------------------------------



 



accepts the Fourth Expansion Space in as-is condition and is conclusive evidence
that the Existing Generator and HVAC System are in good, working condition.
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of either the Fourth Expansion Space or the Existing Generator and HVAC System.
     Tenant is currently in possession of the Fifth Expansion Space and upon the
Fifth Expansion Commencement Date, Tenant shall accept the Fifth Expansion Space
in its then current condition, subject to all applicable Legal Requirements.
Landlord shall have no obligation for any defects in the Fifth Expansion Space
and Tenant’s continued possession of the Fifth Expansion Space shall be
conclusive evidence that Tenant accepts the Fifth Expansion Space in as-is
condition. Upon the expiration of the Extension Term or earlier termination of
Tenant’s rights and possession for the Fifth Expansion Space, Tenant shall
surrender the Fifth Expansion Space in accordance with the terms and conditions
set forth in Section 28 of the Lease. Landlord recognizes and acknowledges that
prior to Tenant’s taking possession of the Fifth Expansion Space, Geomet caused
the Fifth Expansion Space to be decommissioned in accordance with the terms of
the Geomet Lease.
2. Base Rent.
     (a) Fourth Expansion Space Base Rent. Commencing on August 1, 2006 (the
“Fourth Expansion Rent Commencement Date”) and continuing on the first day of
each month thereafter, Tenant shall pay Base Rent with respect to the Fourth
Expansion Space in an amount equal to $14,527.88 per month, which is equal to
$28.50 per square foot on an annual basis (the “Fourth Expansion Base Rent”).
Notwithstanding anything herein or in the Lease to the contrary, Base Rent and
Tenant’s Share of Operating Expenses with respect to the Fourth Expansion Space
shall be abated for the period beginning August 1, 2006 and continuing through
and including December 31, 2006.
     (b) Fifth Expansion Space Base Rent. Commencing on the Fifth Expansion
Commencement Date (the “Fifth Expansion Rent Commencement Date”) and continuing
on the first day of each month thereafter, Tenant shall pay Base Rent with
respect to the Fifth Expansion Space in an amount equal to $13,233.50 per month,
which is also equal to $28.50 per square foot on an annual basis (the “Fifth
Expansion Base Rent”). The "Acknowledgement of Fifth Expansion Commencement
Date" shall also include a written acknowledgement of the Fifth Expansion Rent
Commencement Date.
     (c) The term “Base Rent” (as defined in the Lease) is hereby amended to
include the Fourth Expansion Base Rent, and from and after the Fifth Expansion
Rent Commencement Date, the term “Base Rent” shall also be deemed amended to
include the Fifth Expansion Base Rent. Both the Fourth Expansion Base Rent and
the Fifth Expansion Base Rent shall be paid in accordance with the terms of
Section 3 of the Lease.
3. Base Rent Adjustments. Effective as of the date hereof, Section 4 of the
Lease entitled “Base Rent Adjustments” is hereby amended and restated as
follows:
     “(a) Base Rent (with respect to the Existing Premises but specifically
excluding the Fifth Expansion Space) shall be increased on the first day of June
of each subsequent year of the Extension Term (as defined in the Fourth
Amendment), commencing on June 1, 2007, and continuing on the first day of June
thereafter (each an “Existing Premises Adjustment Date”) by multiplying the
applicable Base Rent

3



--------------------------------------------------------------------------------



 



(whether Original Premises Base Rent (as defined in the Fourth Amendment), Third
Expansion Space Base Rent (as defined in the Fourth Amendment) or Fourth
Expansion Base Rent) payable immediately before such Existing Premises
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the applicable Base Rent payable immediately before such Existing
Premises Adjustment Date. Such applicable Base Rent, as so adjusted, shall
thereafter be due as provided under the Lease; and
     (b) Base Rent (with respect to the Fifth Expansion Space only) shall be
increased on the first day of June of each subsequent year of the Extension
Term, commencing on June 1, 2008 and continuing on the first day of June
thereafter (each a “Fifth Expansion Space Adjustment Date,” and together with
the Existing Premises Adjustment Date, hereinafter collectively the “Adjustment
Date”) by multiplying the Fifth Expansion Base Rent payable immediately before
such Fifth Expansion Space Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Fifth Expansion Space Base Rent payable
immediately before such Fifth Expansion Space Adjustment Date. The Fifth
Expansion Base Rent, as so adjusted, shall thereafter be due as provided under
the Lease.
     (c) The “Rent Adjustment Percentage” (as set forth in the Lease) is hereby
amended and restated to be 3.5%.”
4. Tenant’s Share of Operating Expenses. (i) Effective as of the date hereof,
Tenant’s “Share of Operating Expenses” (as defined in the Lease) is hereby
amended and shall be increased to 76.46% (based on 40,877 rentable square feet
for the Premises (excluding the Fifth Expansion Space) divided by 53,464 total
rentable square feet of the Project); and (ii) effective as the Fifth Expansion
Commencement Date, Tenant’s Share of Operating Expenses shall further be deemed
amended and shall be increased to 86.88% (based on 46,449 rentable square feet
for the Premises divided by 53,464 total rentable square feet of the Project).
5. Modification of Fourth Expansion Space. Landlord and Tenant hereby agree that
Tenant may, at Tenant’s sole cost and expense, modify that certain area of the
Fourth Expansion Space identified on Exhibit C (the “Modified Area”) in order to
convert the Modified Area from laboratory space into office space (the “Office
Space Modifications”). The Office Space Modifications shall be included within
the term “Alterations” (as defined in Section 12 of the Lease), and Tenant shall
comply with the terms and conditions of Section 12 of the Lease in constructing
and completing the Office Space Modifications, provided, however, that
notwithstanding anything to the contrary in the Lease (including Section 28),
upon expiration of the Extension Term or upon earlier termination of the Lease,
Tenant shall not be required to restore the Modified Area to the condition which
existed immediately prior to the Office Space Modifications.
6. Term The Term of the Lease (with respect to the New Expansion Space) shall be
coterminous with the Extension Term and shall expire on May 31, 2013. The
“Additional Extension Right” (as defined in the Fourth Amendment) shall extend
to Tenant’s rights with respect to the New Expansion Space.
7. Termination Option. The “Termination Option” (as defined in the Fourth
Amendment) shall apply to Tenant’s rights with respect to the New Expansion
Space, and shall only be exercisable by Tenant with respect to all (and not
part) of Tenant’s rights under the Lease with respect to such New Expansion
Space. The definition of “Termination Fee” (as set forth in the Fourth
Amendment) is hereby amended to include within such amount, all brokerage
commissions paid or incurred by Landlord in connection with the Fifth Lease
Amendment, which will be equal to $21,614.92 as of the Termination Date.

4



--------------------------------------------------------------------------------



 



8. Miscellaneous.
     (a) This Fifth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Fifth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
     (b) This Fifth Amendment is binding upon and shall inure to the benefit of
the parties hereto, their respective agents, employees, representatives,
officers, directors, divisions, subsidiaries, affiliates, assigns, heirs,
successors in interest and shareholders.
     (c) This Fifth Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other parties to this Fifth Amendment attached thereto.
     (d) Landlord and Tenant hereby recognize and acknowledge that the Project
is currently financed and that in connection with the Fourth Amendment, Landlord
obtained on behalf of Tenant, an Amended and Restated Subordination,
Non-Disturbance and Attornment Agreement, dated as of October, 2005, by and
among Landlord, Tenant and the holder of such financing (“Holder”) (the “Amended
and Restated SNDA”),and that Landlord shall use its best efforts to secure such
Holder’s consent to the Fifth Amendment, and to obtain a subordination,
non-disturbance and attornment agreement from Holder in form substantially
similar to that of the Amended and Restated SNDA and reflective of the terms of
this Fifth Amendment.
     (e) Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) other than
Scheer Partners, Inc. in connection with this transaction and that no Broker,
other than Scheer Partners, Inc. brought about this transaction. Landlord and
Scheer Partners, Inc. shall enter into a separate agreement regarding any
commission due to Scheer Partners, Inc. by Landlord with respect to this Fifth
Amendment. Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker other than Scheer Partners,
Inc., claiming a commission or other form of compensation by virtue of having
dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.
     (f) Except as amended and/or modified by this Fifth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Fifth Amendment. In the
event of any conflict between the provisions of this Fifth Amendment and the
provisions of the Lease, the provisions of this Fifth Amendment shall prevail.
Whether or not specifically amended by this Fifth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fifth Amendment.
(Signatures on Next Page)

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment
as of the day and year first above written.

            TENANT:

IOMAI CORPORATION,
a Delaware corporation
      By:   /s/ Stanley C. Erck       Name:   Stanley C. Erck       Title:  
Chief Executive Officer       LANDLORD:

ARE-20/22/1300 FIRSTFIELD QUINCE ORCHARD, LLC, a Delaware limited liability
company
      By:   ARE-GP/VI Holdings QRS Corp.,
a Delaware corporation,
managing member           By:   /s/ Jennifer Pappas       Name:   Jennifer
Pappas       Title:   Vice President  

6



--------------------------------------------------------------------------------



 



         

EXHIBIT A-1 TO LEASE
FOURTH EXPANSION SPACE DESCRIPTION

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FIFTH EXPANSION SPACE DESCRIPTION

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B TO LEASE
ACKNOWLEDGMENT OF FIFTH EXPANSION COMMENCEMENT DATE

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C TO LEASE
MODIFIED AREA

C-1